Title: From Thomas Jefferson to Thomas Cooper, 1 September 1807
From: Jefferson, Thomas
To: Cooper, Thomas


                        
                            Dear Sir
                            
                            Monticello. Sep. 1. 07
                        
                        Your favor of the 9th. is recieved & with it the copy of Dr. Priestley’s Memoirs, for which I return you
                            many thanks. I shall read them with great pleasure, as I revered the character of no man living more than his. with
                            another part of your letter I am sensibly affected. I have not here my correspondence with Govr. Mc.Kean to turn to, but I
                            have no reason to doubt that the particular letter referred to may have been silent on the subject of your appointment as
                            stated. the facts are these. the opinion I have ever entertained, I still entertain as strongly as ever, of your abilities
                            & integrity was such as made it my wish, from the moment I came to the administration that you should be employed in
                            some public way. on a review however of all circumstances, it appeared to me that the state of Pensylva had occasions for
                            your service which would be more acceptable than any others to yourself, because they would leave you in the enjoiment of
                            the society of Dr. Priestly to which your attachment was known. I therefore expressed my solicitude respecting you to
                            Govr. Mc.Kean whose desires to serve yourself & the public by employing you, I knew to be great, & of course that you
                            were an object of mutual concern. and I recieved his information of having found emploiment for your talents with the
                            sincerest pleasure. but pressed as I am perpetually by an overflow of business, & adopting from necessity the rule of
                            never answering any letter, or part of a letter, which can do without answer, in replying to his which related to other
                            subjects, I probably said nothing on that, because my former letter had sufficiently manifested how pleasing the
                            circumstance must be to me, and my time & practice did not permit to be repeating things already said. this is a candid
                            statement of that incident, and I hope you will see in it a silence accounted for on grounds far different from that of a
                            continuance of my estimation & good wishes which has experienced no change. with respect to the schism among the
                            republicans in your state, I have ever declared to both parties that I consider the general government as bound to take no
                            part in it, and I have carefully kept both my judgment, my affections & my conduct clear of all bias to either.—it is
                            true, as you have heard, that a distance has taken place between mr Clay & myself. the cause I never could learn nor
                            imagine. I had always known him to be an able man, & I believed him an honest one. I had looked to his coming into
                            Congress with an entire belief that he would be cordial with the administration, and even before that I had always had him
                            in my mind for a high & important vacancy which had been from time to time expected, but is only now about to take
                            place. I feel his loss therefore with real concern, but it is irremediable from the necessity of harmony and cordiality
                            between those who are to manage together the public concerns. not only his withdrawing from the usual civilities of
                            intercourse with me (which even the federalists with 2. or 3. exceptions keep up) but his open hostility in Congress to
                            the administration, leave no doubt of the state of his mind as a fact, altho’ the cause be unknown. be so good as to
                            communicate my respects to mr Priestley, and to accept yourself my friendly salutations & assurances of unaltered
                            esteem.
                        
                            Th: Jefferson
                            
                        
                    